RESOLUCIÓN
Examinada la Solicitud Informes Comisión de Disci-plina Judicial para los casos AD-2014-005 y AD-2015-001 presentada por el Grupo Ferré Rangel Media (GFR Media), y evaluados los escritos presentados por el juez Eric Colón Colón, el juez Carlos Candelaria Rosa y la Oficina de Ad-ministración de los Tribunales, se autoriza la entrega de las copias de ambos informes, según solicitado.

Publíquese y notifíquese por teléfono, por la vía electro-
*678
nica, vía facsímil y por la vía ordinaria a GFR Media y a las partes en ambos casos.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina. El Juez Asociado Señor Martínez Torres hace constar las expresiones siguientes:
Estoy conforme con la entrega de los informes de la Comi-sión de Disciplina Judicial. Estos son documentos públicos conforme a los principios que este Tribunal delineó en Ortiz v. Dir. Adm. de los Tribunales, 152 DPR 161 (2000), y a las Re-glas de Disciplina Judicial vigentes. Véase el Voto particular del Juez Asociado Señor Estrella Martínez en Grupo Ferré Rangel Media, Ex parte I, 194 DPR 670, 672 (2016). “El res-peto a la Judicatura no puede ganarse escudando a los jueces de toda crítica. Si el poder de los tribunales se fundamenta en la altura moral de aquellos que han sido designados para im-partir justicia, con mayor razón debe disiparse toda duda so-bre la transparencia de los procedimientos diseñados para disciplinarlos. No podemos sino confiar en que el buen juicio de nuestro Pueblo y el ejercicio responsable de la libertad de prensa distinguirán el grano de la paja al examinar los expe-dientes disciplinarios de jueces”. Ortiz v. Dir. Adm. de los Tribunales, supra, págs. 183-184.
El Juez Asociado Señor Estrella Martínez hace constar las expresiones siguientes:
Estoy conforme con la entrega a la parte peticionaria de los informes de la Comisión de Disciplina Judicial solicitados, por los fundamentos contenidos en mi Voto particular en Grupo Ferré Rangel Media, Ex parte I, 194 DPR 670, 672 (2016), en el cual concluí ayer que “[c]omo cuestión de derecho, procedía la entrega inmediata a la prensa de la información pública soli-citada [...] Los postulados constitucionales que garantizan a cualquier persona el acceso a la información pública debieron prevalecer con inmediatez. No solamente como cuestión de de-recho, sino también para fortalecer la política pública judicial de transparencia”. (Enfasis suprimido). Id.
El Juez Asociado Señor Kolthoff Caraballo emitió un Voto particular disidente. El Juez Asociado Señor Rivera García hace constar las expresiones siguientes:
*679Reafirmo mi desacuerdo con la determinación que hoy toma este Tribunal de acceder —a toda prisa y sin ninguna conside-ración de las posiciones de las partes involucradas— a la pe-tición presentada por el Grupo Ferré Rangel Media de obtener copias de los informes preparados por la Comisión de Disci-plina Judicial en los casos AD-2014-001 y AD-2015-005. Bajo ningún concepto reclama que tales documentos son de carác-ter confidencial, pero sí entiende que entregarlos en este mo-mento es totalmente improcedente cuando ni siquiera los miembros de este Tribunal hemos hecho una evaluación ini-cial de los méritos del informe y de sus respectivas recomendaciones. Peor aún, considera que la ma yoría de los miembros de este Tribunal está partiendo de una interpreta-ción errónea de nuestro precedente en Ortiz v. Dir. Adm. de los Tribunales, 152 DPR 161 (2000). La norma establecida en tal caso cubre únicamente los documentos del proceso disciplina-rio celebrado ante la Oficina de Administración de los Tribunales. Bajo ningún concepto debe cubrir un documento de trabajo que contiene recomendaciones para la considera-ción final de los miembros de este Tribunal, como lo son los informes preparados por la Comisión de Disciplina Judicial. Por tales razones, disiento del proceder adoptado en la Reso-lución que antecede.
La Jueza Asociada Señora Pabón Charneco no intervino.
(.Fdo.) Sonnya Isabel Ramos Zeno Secretaria del Tribunal Supremo Interina